DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2021 has been entered.
	Amendment


This action is in response to the Amendment filed on 10/23/2021.
Claims 32-43 and 45-53 are pending.
Response to Arguments
Applicant's arguments filed 10/23/2021 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. §102(a)(1) - U.S. Pub. No. US20050182338 (Huiku) or under 35 U.S.C. § 103 as being allegedly unpatentable over Huiku, U.S. Pub. No. US20030144699 (Freeman), U.S. Pub. No. US20110105930 (Thiagarajan) and "Usefulness of the bispectral index during cardiopulmonary resuscitation", Jung et al., Korean Anesthesiology, 2013 Jan 64(1): 69-72 (Jung). 

Page 7 of 11Based on applicant’s amendments and the arguments provided in view of the prior art, the rejection under 35 U.S.C. 102 has been withdrawn however the rejection under 35 U.S.C. 103 is maintained.
The examiner respectfully disagrees with applicant’s arguments for the following reasons.
 With regards to the EEG, non-invasive sensors being configured to be used during CPR, the language as recited is intended use. There are no structural limitations in the independent claim 32 that would preclude the use of Huiku’s system from being used during CPR. 
 With regards to the limitations regarding the first value, second value and index calculated based on the first and second value being calculated as a mathematical function, Huiku teaches that the EEG indicator (e.g. 65 Fig 14, [0057]) is calculated and an ECG indicator is calculated (e.g. 143 Fig. 14, [0068]) and further a composite indicator (which is considered as the claimed index, e.g. 67 Fig. 14) is calculated as a single combined parameter or index based on the two indicators (e.g. [0059])  
With regards to Huiku’s teachings, Huiku teaches that a composite indication of the neurological state of a patient based on EEG as well as electrocardiogram (ECG) data which is considered as circulation data since they teach that ECG is used in diagnosing circulatory diseases (e.g. [0006]) and also ECG involves measurement of heart rate and therefore flow of blood through the heart and circulatory system. 
Additionally, Thiagarajan teaches monitoring sensed EEG and ECG (i.e. circulation data) during CPR and Jung also teaches using EEG and EKG (i.e. circulation data) during CPR to determine a bispectral index.
end tidal carbon dioxide (EtCO2) level, central perfusion pressure (CPP), central venous oxygen saturation (SvO.sub.2), central venous pressure (CVP), agonal rhythm, asystole, heart rate (HR), percent oxygen saturation (SpO2) in the blood of the patient. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of “modified” Huiku to include additional non-invasive sensors to measure circulation data and ETCO2 levels such as the ones taught by Freeman in order to provide the predictable results of having a more accurate evaluation of the state of the patient.
 New claims 52 and 53 are addressed in the current office action below.
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 








Claims 32, 33 and 51-53 are rejected under 






35 U.S.C. 103 as being unpatentable over Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan” - PREVIOUSLY CITED) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung” - PREVIOUSLY CITED).

Regarding claim 32, Huiku teaches a medical system (e.g.  Fig. 15) for assisting a rescuer during a cardiopulmonary resuscitation (CPR) procedure ( Note: the claims as recited are directed to an apparatus and the language “for rescuing a rescuer during CPR is intended use), comprising:
one or more EEG sensors (e.g. 61 Fig. 14, [0067], [0072],[0074]-[0080], Claims 24-29) configured to be used  measure one or more EEG signals of an individual during the CPR procedure (Note: The claims as recited are directed to an apparatus and the language “during the CPR procedure” is intended use);
one or more non-invasive sensors (e.g. 141 Fig. 14, [0067], [0068], [0072], [0074]-[0080], Claims 24-29) configured to measure circulation data (Note: ECG is considered as circulation data since they teach that ECG is used in diagnosing circulatory diseases (e.g. [0006]) and also ECG involves measurement of heart rate and 
 a memory  (e.g. 155 Fig 15, [0073]);
a processor (e.g. 153 Fig 15, [0073]) communicatively coupled the memory, the one or more EEG sensors and the one or more non-invasive sensors and the processor being configured to:
receive, store in memory (e.g. [0073]) and process the one or more EEG signals (e.g. 61 Fig 14) to generate a value (e.g. 65 Fig 14)  indicative of brain activity of the individual, comprising performing at least one mathematical transformation on at least one EEG waveform associated with the received and processed EEG signals (e.g. [0057])
receive, store in memory (e.g. [0073])  and process the circulation data (e.g. 141 Fig. 14) to generate a second value indicative (e.g.  143 Fig 14) of circulation in the individual (e.g. [0068]);
based on the calculated first (e.g. 65 Fig 14) and the calculated second value (e.g. 143 Fig 14),  generate an index (e.g. 67 Fig 14) of a likelihood of neurologically intact survival of the individual (e.g. [0020], [0059] “The apparatus further includes means for producing a composite indication based on the first indicator and the set of indicators.”) comprising performing at least one mathematical calculation including the first and the second value( i.e. calculated as a single combined parameter or index based on the two indicators (e.g. [0059]); and 

Huiku does not specifically teach that the EEG and ECG signals are obtained and processed by the processor during a CPR procedure and are used to determine the likelihood of neurological intact survival after CPR to provide the rescuer with an indication of whether to conitue the CPR procedure.
In a similar field of endeavor, Freeman teaches a system and method comprising monitoring patient during CPR (e.g. Abstract) and using non- invasive sensors (e.g. [0027]) to determine circulation data including non- invasive blood pressure, end tidal carbon dioxide (EtCO2) level, central perfusion pressure (CPP), central venous oxygen saturation (SvO.sub.2), central venous pressure (CVP), agonal rhythm, asystole, heart rate (HR), percent oxygen saturation (SpO2) in the blood of the patient and to determine if the efforts to resuscitate will be unsuccessful (e.g. Abstract). Thiagarajan is a teaching of monitoring sensed ECG and EEG signals during CPR (e.g. [0001], [0062]). Jung is another teaching of calculating bispectral index (BIS)  value of a patient from EEG signals sensed during CPR and which recommends use BIS from EEG signals and EKG during CPR (e.g. Page 71, col.2 lines 21, second paragraph in Discussion section to col. 2  end of second paragraph, page 72, col. 1 lines 7-15)   Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Huiku to use additional non-invasive sensor data for measuring circulation data such as ETCO2 or other circulation parameters as taught by Freeman and  use the processor of Huiku to 
Regarding claim 33, “modified” Huiku teaches the invention as claimed and Huiku teaches that the processor measures and analyses the signals over a period of time in real time and displays them (e.g. [0055]-[0056], [0058], [0073]) and therefore they teach that the processor is configured to determine, over a predetermined period of time, whether there is a change in the first value and the second value.
Regarding claim 51, “modified” Huiku teaches the invention as claimed and since Huiku teaches that a composite indicator is produced based on the first and second value and it involves calculation of a single, combined parameter or index based on the two indicators (e.g. Abstract, [0059]) and therefore they teach that the processor is configured to perform the at least one mathematical calculation comprising calculating a product of the first value and the second value.
Regarding claims 52 and 53, “modified” Huiku teaches the invention as claimed (i.e. they teach one or more non- invasive sensors to measure perfusion data as taught by Freeman’s teachings as discussed above). They do not specifically teach that the sensor is specifically an ETCO2 sensor. However Freeman as discussed above, teaches a system and method comprising monitoring patient during CPR (e.g. Abstract) and using non- invasive sensors (e.g. [0027]) to determine circulation data using an end tidal carbon dioxide (EtCO2) level sensor. Further with regards to claim 53, since the ETCO2 sensor is a non-invasive sensor applied to the patient to measure circulatory data, it necessarily measures perfusion data associated with at least one of: coronary 
Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over 






Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan” - PREVIOUSLY CITED) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung” - PREVIOUSLY CITED) and further in view of Hirsh et al (U.S. Patent Application Publication Number: US 2009/0124867 A1, hereinafter “Hirsh” – PREVIOUSLY CITED). 













Regarding claims 34-38, “modified” Huiku teaches the invention as claimed and also teaches that the processor is configured to based on the calculated first and second values, perform at least one mathematical  calculation including the first and 
Hirsch teaches that it is well known to use a bispectral index monitor for analyzing a patient’s EEG data to produce a dimensionless bispectral index value calculated via fast Fourier transform and a computation of a ratio between higher and lower frequency waves in the EEG and to calculate a suppression ratio presented as a value from 0-100%and to generate an overall bispectral index which a value of at least 40-60 being an indication of neurologically intact survival (e.g. [0065]-[0066]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Huiku to include a bispectral index monitor that produces a bispectral index value as taught by Hirsch for 
Regarding claim 39, “modified” Huiku in view of Hirsh teaches the invention as claimed and Huiku further teaches that the composite indicator is displayed on a screen using graphical, numeric and textual information (e.g. [0073]) and therefore they teach that the output device includes a display that provides feedback to encourage the rescuer to continue the CPR procedure when the index indicative of the likelihood of neurologically intact survival indicates the individual is likely to survive with intact neurological functions (Note the limitations are directed to a system and the claim does not state what the feedback provided is).Docket No.: Z20626US-03 Serial No.: 15/723,751 
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over 





 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan” - PREVIOUSLY CITED) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Koerean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung” - PREVIOUSLY CITED) and further in view of Hirsh et al (U.S. Patent Application Publication Number: US 2009/0124867 A1, hereinafter “Hirsh” - PREVIOUSLY CITED) and Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Causevic et al (U.S. Patent Application Publication Number: US 2007/0167694 A1, hereinafter “Causevic” - PREVIOUSLY CITED).
Regarding claims 40-42, Huiku  or “modified” Huiku in view of Hirsh teaches the invention as claimed but does not specifically teach that the one or more non-invasive sensors configured to measure the circulation data of the individual comprises an end tidal CO2 (ETCO2) sensor that measures an ETCO2 value, and wherein an ETCO2 value of at least 20 mmHg (millimeters of mercury) during the CPR procedure provides a positive indication of the likelihood of neurologically intact survival of the individual and wherein the index indicative of the likelihood of neurologically intact survival is calculated by computing a product of the bispectral index value and the ETCO2 value.  
Freeman teaches a system for monitoring during CPR and determining if further efforts to resuscitate will be successful (e.g. Abstract) and also teaches that it is well known to use non- invasive circulatory sensors such as end tidal CO2 sensor (ETCO2) in addition to other sensors (e.g. [0027], [0029]) to determine the state of a patient and also teaches that an ETCO2 value of 15 mmHg corresponds to the futile range (e.g. [0032], [0048]). Causevic also teaches that it is well known to use EEG, ECG and a pulse oximeter sensor module (e.g. Abstract, [0027]) to determine an index ( Note: the examiner is relying on Causevic for the teaching that it is well known to combine EEG, ECG (i.e. circulation data) and pulse oximetry (i.e. circulation data) data to determine an index.)  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of 
Further it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by “modified” Huiku  in view of Hirsh and Freeman and Causevic with a threshold of an ETCO2 values of at least 20 mmHg to be the threshold for neurologically intact surviuval, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over 






 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan” - PREVIOUSLY CITED) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung” - PREVIOUSLY CITED) and further in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Causevic et al (U.S. Patent Application Publication Number: US 2007/0167694 A1, hereinafter “Causevic” - PREVIOUSLY CITED).





Regarding claims 45-47, “modified” Huiku teaches the invention as claimed but does not specifically teach that the one or more non-invasive sensors configured to measure the circulation data of the individual comprises an oxygen saturation sensor or a blood pressure sensor or and end tidal CO2 (ETCO2) sensor. Freeman teaches a system that measures oxygen saturation and blood pressure and end tidal CO2 (ETCO2) sensor using non- invasive sensors (e.g. [0029]).  Causevic also teaches that it is well known to use EEG, ECG and a pulse oximeter sensor module (e.g. Abstract, [0027]) to determine an index. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of “modified” Huiku to use a non- invasive oxygen saturation or a blood pressure sensor or end tidal CO2 (ETCO2) sensor as taught by Freeman to compute the composite indicator using a plurality of measurements as taught by Causevic in order to provide the predictable results of a more accurate assessment of the state of the patient.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over





 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan” - PREVIOUSLY CITED) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung” - PREVIOUSLY CITED) and further  in view of Causevic (U.S. Patent Application Publication Number: US 2004/0243017 A1, hereinafter “Causevic’017” - PREVIOUSLY CITED).

Regarding claim 48, “modified” Huiku teaches the invention as claimed but does not specifically teach that the one or more EEG sensors is configured to measure the brain activity via somatosensory evoked potential. Causevic’017 teaches that it is well known to measure the brain activity via somatosensory evoked potential (e.g. Abstract, [0017], Fig. 5). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of “modified” Huiku to use somatosensory evoked potential to measure brain activity as taught by Causevic’017 in order to provide the predictable results of providing the user with a more detailed view of the state of the patient’s neurological condition. 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan” - PREVIOUSLY CITED) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung” - PREVIOUSLY CITED) and further in view of Culver et al (U.S. Patent Application Publication Number: US 2009/0292210 A1, hereinafter “Culver” - PREVIOUSLY CITED).






Regarding claim 49, “modified” Huiku teaches the invention as claimed but does not specifically teach that the one or more non-invasive sensors is configured to measure a diffuse correlation spectroscopy. Culver teaches that it is well known to use diffuse correlation spectroscopy to measure blood flow and thus brain function (e.g. [0054]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of “modified” Huiku to use diffuse correlation spectroscopy to measure blood flow and thus brain function as taught by Culver in order to provide the predictable results of providing the user with a more detailed view of the state of the patient’s neurological condition. 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over 






 Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan” - PREVIOUSLY CITED) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung” - PREVIOUSLY CITED) and further in view of Afanasewicz et al (U.S. Patent Application Publication Number: US 2012/0253163 A1, hereinafter “Afanasewicz” - PREVIOUSLY CITED).
Regarding claim 50, “modified” Huiku teaches the invention as claimed but does not specifically teach that the output device is configured to display, in realtime, a graphical representation of electrical potentials in brain area underlying the one or more EEG sensors. Afanasewicz teaches that it is well known to obtain a plurality of measurements from a patient and display on an output device, in real time, a graphical representation of electrical potentials in brain area underlying the one or more EEG sensors (e.g. 40 Fig.1). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the display in the teachings “modified” Huiku to provide in real time a graphical representation of electrical potentials in brain area as taught by Afanasewicz in order to provide the predictable results of providing the user with a more detailed view of the state of the patient’s neurological condition. 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over 




Huiku et al (U.S. Patent Application Publication Number: US 2005/0182338 A1, hereinafter “Huiku”- PREVIOUSLY CITED) in view of Freeman et al (U.S. Patent Application Publication Number: US 2003/0144699 A1, hereinafter “Freeman” - PREVIOUSLY CITED) and Thiagarajan et al (U.S. Patent Application Publication Number: US 2011/0105930 A1, hereinafter “Thiagarajan” - PREVIOUSLY CITED) and Jung et al  (“Usefulness of the bispectral index during cardiopulmonary resuscitation”, Jung et al, Korean Anesthesiology, 2013 Jan, 64(1): 69-72, hereinafter “Jung” - PREVIOUSLY CITED) and further in view of Osorio (U.S. Patent Application Publication Number: US 2014/0276549 A1, hereinafter “Osorio”).
Regarding claim 51, “modified” Huiku teaches the invention as claimed and Huiku teaches that a composite indicator is produced based on the first and second value and it involves calculation of a single, combined parameter or index based on the two indicators (e.g. Abstract, [0059]) they do not specifically teach that the at least one mathematical calculation comprises calculating a product of the first value and the second value. Osorio teaches that it is well known to obtain signals and calculate values (i.e. indices) based on them and then calculate a composite index based on calculating a product  of the two or more individual values (i.e. indices,  e.g. [0094]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of “modified” Huiku to calculate a product of the first and second value to determine the composite index as taught by Osorio in order to provide the predictable results of using quick and simple mathematical calculations and thus reducing processing time to determine the state of the patient.
Allowable Subject Matter


















Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.179998.v2-12/7/2020 10:03 AM179998.v2-12/7/2020 10:03 AM
Page 10 of 11212026.v3-11/23/21Docket No.: Z20626US-03 Serial No.: 15/723,751Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.